
	

111 HR 183 IH: General Slocum Memorial Study Act
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 183
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to study the
		  suitability and feasibility of designating Oak Point and North Brother Island
		  in the Bronx in the State of New York as a unit of the National Park
		  System.
	
	
		1.Oak point and north brother
			 island study
			(a)Short
			 TitleThis Act may be cited as the General Slocum Memorial Study
			 Act.
			(b)FindingsCongress
			 finds as follows:
				(1)The Area would
			 commemorate the June 15, 1904, catastrophic fire aboard the General Slocum
			 steamship, which resulted in the deaths of more than 1,000 people, most of them
			 German immigrants and their children.
				(2)At the time of
			 this tragedy, there was a vibrant German neighborhood, known as
			 Kleindeutschland or Little Germany, located on
			 the Lower East Side in New York City.
				(3)Among the churches
			 in Kleindeutschland, St. Mark’s Lutheran Evangelical Church on East 6th Street,
			 held an annual outing to celebrate the end of the Sunday school year for
			 neighborhood children and their families. On June 15, 1904, more than 1,300
			 people boarded the General Slocum for the annual excursion which was a trip to
			 Locust Grove on Long Island Sound.
				(4)Nearly everyone in
			 the neighborhood knew someone who died in the ensuing fire or who perished in
			 the treacherous waters of the East River near Hell Gate. Many lost their entire
			 families. While most passengers were German, victims and rescuers also included
			 African-Americans, and Jewish, Irish, and Italian immigrants.
				(5)The Slocum tragedy
			 also resulted in the devastation of a lively, bustling, and prosperous lower
			 East Side community. Kleindeutschland disappeared forever as its residents fled
			 the reminders of their great losses. Germans left in record numbers and were
			 soon replaced by a new wave of immigrants. The 1910 census showed only a few
			 German families remained in Kleindeutschland.
				(6)In the wake of the
			 Slocum disaster, maritime safety standards were considerably tightened—one of
			 the doomed ship’s legacies.
				(7)The study area
			 marks the location where the greatest loss of life occurred in this, the most
			 deadly peacetime maritime disaster in American history. North Brother Island is
			 where the General Slocum beached and Oak Point is where rescuers assembled and
			 hundreds of bodies were brought ashore.
				(c)DefinitionsIn
			 this Act:
				(1)AreaThe
			 term Area means in Bronx County, New York, the shoreline of the
			 area roughly bounded by 149th Street on the west and Oak Point Rail Yard spurs
			 on the east. It also includes North Brother Island.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Director of the National Park Service.
				(d)Study
				(1)In
			 generalThe Secretary shall conduct a study of the Area to
			 evaluate the national significance of the Area and suitability and feasibility
			 of designating the Area as a unit of the National Park System.
				(2)CriteriaIn
			 conducting the study required by paragraph (1), the Secretary shall use the
			 criteria for the study of areas for potential inclusion in the National Park
			 System in section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)).
				(3)ContentsThe
			 study required by paragraph (1) shall—
					(A)determine the
			 suitability and feasibility of designating the Area as a unit of the National
			 Park System;
					(B)include cost
			 estimates for any necessary acquisition, development, operation, and
			 maintenance of the Area; and
					(C)identify
			 alternatives for the management, administration, and protection of the
			 Area.
					(e)ReportSection
			 8(c) of Public Law 91–383 (16 U.S.C. 1a–5(c)) shall apply to the conduct of the
			 study required by this section, except that the study shall be submitted to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate not later than 18 months after the
			 date on which funds are first made available for the study.
			
